DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 – 20, 23 – 32, 35 - 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al(US 2018/0302640, hereafter Li) in view of Chen (US 2017/0134732).
As per claim 17, Li discloses a video coding system comprising:
	 5an acceleration device comprising hardware logic to receive a stream of video frames to be encoded (¶ 83; In general, a given module of the video encoder system (300) or video encoder (340) can be implemented by software executable on a CPU, by software controlling special-purpose hardware (e.g., graphics hardware for video acceleration), or by special-purpose hardware (e.g., in an ASIC)), to divide each video frame in the stream into multiple blocks, and to compute an intra-prediction cost associated with intra-coding of the blocks in each video frame (¶ 54 and 55); and
	a control unit to compute an estimate of motion in each video frame relative to a reference frame in the stream, to compute, responsively to the estimate of motion, an inter-prediction cost associated with inter-coding of the blocks in each video frame, to make a comparison between the intra-prediction cost and the inter-prediction cost for each video frame, and to select, responsively to the comparison, an encoding mode for each video frame from a set of encoding modes (¶ 65).
	However, Li does not explicitly teach a control unit to compute, in software, to make a comparison between the intra-prediction cost and the inter-prediction cost for each video frame from a set of encoding modes consisting of inter-coding in software by the control unit and intra-coding by the hardware logic.
	In the same field of endeavor, Chen discloses teaches a control unit to compute, in software, to make a comparison between the intra-prediction cost and the inter-prediction cost for each video frame from a set of encoding modes consisting of inter-coding in software by the control unit and intra-coding by the hardware logic (¶ 32).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to modify the invention of Li in view of Chen.  The advantage is an improvement in image quality.
As pe claim 18, Li discloses the system according to claim 17, wherein the control unit is to specify an angle for intra-coding of each of the blocks, and the acceleration device is to intra-code the blocks in the intra-coding mode such that pixels in each of the blocks are propagated along the specified angle (¶ 65 - 83).
As per claim 19, Li discloses the system according to claim 18, wherein the acceleration device is to compute an intra-prediction hint with respect to one or more angles for intra-coding of each block, and the control unit is to apply the hint in specifying the angle for intra-coding (¶ 65 - 83).
As per claim 20, Li discloses the system according to claim 19, wherein the acceleration device is to compute the intra-prediction hint by estimating the intra-prediction cost for each of a plurality of different angles (¶ 65 - 83).
	As per claim 23, Li discloses the system according to claim 17, and wherein said reference frame comprises a target frame (¶ 65; Intra block copy mode can be implemented as a special case of inter-picture prediction in which the reference picture is the current picture (331), and only previously encoded/decoded sample values of the current picture (331) can be used for prediction.).  
	As per claim 24, Li discloses the system according to claim 2, and wherein said reference frame 20does not comprise a reconstructed frame (¶ 65; Intra block copy mode can be implemented as a special case of inter-picture prediction in which the reference picture is the current picture (331), and only previously encoded/decoded sample values of the current picture (331) can be used for prediction.).  
	As per claim 25, Li discloses the system according to claim 17, wherein the control unit is to encode the video frames using inter-coding and intra-coding in accordance with a specified video coding standard, selected from a group of multiple different video coding standards (¶ 29, 53 and 83).
	As per claim 26, Li discloses the system according to claim 25, wherein the acceleration device is to 30compute the intra-prediction cost and to intra-code the frames for application by the control unit in implementing all the different video standards (¶ 53).  
	As per claim 27, Li discloses the system according to claim 25, wherein the group of multiple different video coding standards comprises AVC, VP9, HEVC, AV1, and VVC (¶ 29).  
	As per claim 28, Li discloses the system according to claim 17, wherein the acceleration device is to compute a map of motion vector prediction, for application by control unit in inter-coding of the video frames (¶ 64).
	Regarding claim 29, arguments analogous to those presented for claim 17 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 18 are applicable for claim 30.
Regarding claim 31, arguments analogous to those presented for claim 19 are applicable for claim 31.
Regarding claim 32, arguments analogous to those presented for claim 20 are applicable for claim 32.
Regarding claim 35, arguments analogous to those presented for claim 23 are applicable for claim 35.
Regarding claim 36, arguments analogous to those presented for claim 24 are applicable for claim 36.
Regarding claim 37, arguments analogous to those presented for claim 25 are applicable for claim 37.
Regarding claim 38, arguments analogous to those presented for claim 26 are applicable for claim 38.
Regarding claim 39, arguments analogous to those presented for claim 27 are applicable for claim 39.
Regarding claim 40, arguments analogous to those presented for claim 28 are applicable for claim 40.


Claim 21, 22, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen in further view of Li et al (US 2019/0141318, hereafter Li2).
As per claim 21, Li in view of Chen discloses the system according to claim 17.
However, Li in view of Chen does not explicitly teach wherein the acceleration device is to compute the intra-prediction cost by calculating a DC intra-encoding prediction over each block.
In the same field of endeavor, Li2 teaches wherein the acceleration device is to compute the intra-prediction cost by calculating a DC intra-encoding prediction over each block (¶ 128 and 129).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Li in view of Chen in further view of Li2.  The advantage would be an improvement in video quality.
As per claim 22, Li in view of Chen discloses the system according to claim 17.
However, Li in view of Chen does not explicitly teach wherein the acceleration device is to compute the intra-prediction cost by calculating a planar intra-encoding prediction over each block.
In the same field of endeavor, Li2 teaches wherein the acceleration device is to compute the intra-prediction cost by calculating a planar intra-encoding prediction over each block (¶ 128 and 129).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Li in view of Chen in further view of Li2.  The advantage would be an improvement in video quality.
Regarding claim 33, arguments analogous to those presented for claim 21 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 22 are applicable for claim 34.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487